Order and judgment reversed on the law without costs, motion by defendants Western Products, Inc., a Division of Douglas Dynamics, Inc., and Douglas Dynamics, Inc. granted and new trial granted in accordance with the same Memorandum as in Said v Assaad ([appeal No. 3] 289 AD2d 924 [decided herewith]).
All concur except Hayes, J., who dissents and votes to vacate in the same dissenting Memorandum as in Said v Assaad ([appeal No. 3] 289 AD2d 924, 930 [decided herewith]). (Appeals from Order and Judgment of Supreme Court, Onondaga County, Major, J. — Damages.) Present — Pigott, Jr., P. J., Hayes, Wisner, Kehoe and Burns, JJ.